DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered and they are not considered persuasive.  Amendments made to the current set of claims have not significantly changed the scope of the claimed invention, such that new grounds of rejection would be made or required.  As a result, a first action Final Rejection has been made using the same grounds of rejection with the previous combination of references.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous 112(b) rejection issues have been addressed via amendments.  The Examiner has withdrawn these previous 112(b) rejections based on the amendments made.
On page 6, Applicant argues that the previous combination of references in the 103 rejection, Shah et al., (“Shah”, US 6,355,161), and Lascombes, (US 6,444,174), does not disclose the limitations “at least one opening of the one or more openings is slotted to the outer horizontal edge of the planar surface” or that “the one or more infusate containers extending through the one or more openings from a top side of the infusate frame through a bottom side of the infusate frame” as claimed in independent Claim 1.   Applicant asserts here that ‘the opening slotted to the outer horizontal edge of the planar surface is an opening through which an infusate container extends’.  Here, the Examiner takes the position that this assertion by Applicant is not actually required in the claimed invention.   The Examiner points to the claim limitation also in independent Claim 1 which states that “one or more infusate containers” is required in the claim.  The Examiner notes here that only one infusate container in the invention is actually required.  Furthermore, since the number of openings claimed in Claim 1 is also open-ended, not necessarily every opening recited in the “one or more openings” must have an “infusate container” fitting through said opening, especially when only one infusate container is required.   As a result, the Examiner interprets that the particular opening claimed in Claim 1 in which “at least one opening of the one or more openings is slotted to the outer horizontal edge of the planar surface” is not necessarily required to have an infusate container fitting through this opening.  For this reason, the Examiner finds this statement by Applicant unpersuasive.
 Following the above assertion, on pages 6-7, Applicant then summarizes the opening and infusate frame that is shown in the instant Specification and Drawings, particularly Figure 2A of the Drawings, pointing to the “planar surface” indicated by element 201.   Applicant argues that the lips 205 and 206 extending from the planar surface are not part of the planar surface and extend in different directions, so one would not understand these lips to be “substantially flat”.  Applicant then points to the prior art rejection by the Examiner arguing that the upper case 102 shown in Figure 25 of Shah does not show the features stated above.   On page 8, Applicant summarizes the rejection as showing that the top center surface of upper case 102 where the detection system 220 rests is interpreted as the claimed planar surface.   Applicant then uses this observation and points to Figure 25, arguing that the planar surface as shown by the Examiner does not have “any openings” since it is only a plat form for the detection system.  Here, the Examiner notes that this statement by Applicant looks at Figure 25 as only a cross-section of the invention since there are two holes or openings on either side of the top center surface of upper case 102 that must be capable of holding infusate containers 20.  If there was nothing on either the back or top side of the top edges of the infusate containers, nothing would hold them in place.  The Examiner notes that the vertical portions of upoper case 102 each hold an infusate container and are shown in Figure 25 as being integrally connected to the top center surface of the upper case 102 where the detection system 220 rests.
On pages 8-9, Applicant then continues to argue that the upper case 102 of Shah is not “a planar surface” since it does not extend within a plane.  The Examiner takes the position here that the claimed invention does not explicitly exclude any other types of surfaces or structures from the structure therein.  The Examiner notes that the top center portion of upper case 102 where the detection system 220 rests defines a planar surface since this part of the case is substantially flat and planar.  The Examiner also notes that the ledges or lips defined on the far left side and far right side of upper case 102 are also in the same plane and flat compared to the top center surface of upper case 102.  For these reasons, the Examiner finds Applicant’s arguments here unpersuasive.
On pages 9-10, Applicant argues that the combination of a specified second embodiment of Figures 20/21 in Shah with Figure 25 of Shah, the specified first embodiment of Shah, do not show separate embodiments, but rather shows the interactions between the bottles 20 and loading system 24 in different configurations.  The Examiner notes here that Figures 20/21 in Shah are explicitly relied upon to show the bottles 20 in their full form extending through the openings in upper case 102 to a bottom side of upper case 102 to read upon the claim limitation in Claim 1, “the one or more infusate containers extending through a bottom side of an infusate frame”.  The Examiner takes the position that these different recitations are different embodiments in Shah and are relied upon to disclose the limitations discussed above.  Regardless of Applicant’s assertion that Figure 20/21 are the same parts as Figure 25, the Examiner notes that these excerpts and figures still read upon the claimed limitations as demonstrated in the prior art rejection below.  The Examiner maintains that “Embodiment 1” of Shah still discloses the features argued by Applicant as on pages 6-9 of the current remarks, so this argument is considered moot.
On page 10, Applicant argues again that the slotted opening claimed as shown in Figure 2A of the instant application, Opening 202, can hold an infusate container, or the infusate container can extend through this opening.  For the reasons explained above in this Response section, the Examiner takes the position that it is not explicitly claimed or required that this slotted opening must hold an infusate container.  The Examiner finds this remark unpersuasive.
On pages 10-11, Applicant then argues against previous secondary reference Lascombes which was explicitly relied upon to disclose “at least one opening of the one or more openings is slotted to the outer horizontal edge of the planar surface”.  Applicant argues that Lascombes merely discloses a cover or cap 40 of some type that surrounds the container 1 in Figures 3-4 of Lascombes, and that this is ‘not the infusate frame as claimed’.  Applicant continues to summarize the features of the cover 40, arguing it cannot be an infusate frame.  The Examiner notes that the term “infusate frame” is very broad.  A cover 40 that surrounds a container 1 that holds infusate can be considered an “infusate frame” since it provides a structure of some sort dealing with an infusate.  The Examiner finds this remark unpersuasive.
On pages 11-12, Applicant provides illustrations of Figures 1 & 3 of Lascombes, arguing that the feature of the slot comprising elements 41, 42 & 43 is “on the outside of the cover” while the container of Lascombes goes into the inside of the cover 40.  Applicant argues that nothing extends through the slot in Lascombes since the container 1 is within the cover 40, so this slot cannot read upon the claim limitation “at least one opening of the one or more openings is slotted to the outer horizontal edge of the planar surface”, and argues that the elements 41-43 are directed to a different purpose.  The Examiner takes the position again that it is not required that all of the claimed openings must have an infusate container extending through the openings.  The Examiner notes again that only one infusate container is required, but that the number of openings claimed is open-ended so the infusate containers do not have to extend through a slotted opening as argued.  For this reason, the Examiner finds this remark by Applicant unpersuasive.
Applicant argues that dependent Claims 8, 21 & 22 specify two cut-outs in the infusate frame.  The Examiner notes first that it is not claimed or specified that these additional openings are slotted.  The Examiner also notes that upper case 102 defines two openings in order to hold two infusate containers 20 in Figure 25 of Shah.  For these reasons, the Examiner finds this remark unpersuasive.
On pages 12-13, Applicant argues that the additional secondary references used in dependent claims such as Jansson and Updyke do not disclose the feature of a slotted opening as in Claim 1.  For the reasons explained above, the Examiner maintains that Lascombes discloses this limitation instead.  Thus, these remarks are moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the planar frame”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the planar frame”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6-14, 18 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., (“Shah”, US 6,355,161), in view of Lascombes, (US 6,444,174).
Claims 1, 2, 4, 6-9 & 21
Regarding Claims 1, 2, 4, 6-9 & 21, Embodiment 1 of Shah discloses an infusate frame, (Chemical Loading Mechanisms with Upper Case 102, See Figure 25, and See column 14, lines 26-31), comprising: 
a rigid planar surface, (Top Center Surface of Upper Case 102 upon which Detection System 220 rests, See Figure 25, and See column 14, lines 28-35), having a top side, a bottom side, and an outer horizontal edge defining the periphery of the planar surface, (Upper Case 102 has top side upon which Detection System 220 rests, Case 102 has bottom side on opposite side of top side, and outer horizontal edge where far left/right lips of Upper Case 102 are located); and 
one or more openings cut-out on the planar surface, (Openings in Upper Case 102 into which each of Left and Right Infusate Bottles 20 are loaded, See Figure 25, and See column 14, lines 26-32); the one or more openings extending from the top side to the bottom side of the planar surface to create the one or more openings through the planar surface, (Openings extend from top to bottom side of Top Layer of Upper Case 102 (where Detection System 220 is located) and from left side to center portion of Top Layer of Upper 102, See Figure 25, and See column 14, lines 26-32); the one or more openings having a size and/or shape complementary to one or more infusate container, (Openings “complement” each of Bottles 20 which fit well inside, See Figure 25); 
at least a first lip disposed at a periphery of the planar surface and extending outwardly from the planar surface, (Far left lip of Upper Case 102 next to Rim 50 of Left Bottle 20, See Figure 25, and See column 14, lines 28-35); the lip complementary to a ledge disposed on a dialysis machine, (Upper Case 102 is placed and fastened inside of Dialysis Machine 10, and See column 7, lines 7-20, and See column 14, lines 26-42);
wherein a vertical axis of the one or more openings is aligned to at least one fluid connector disposed on the dialysis machine, (Connector with Knife 116 or alternatively Connector with Bottom of Receiving Compartments 104 to Tank 26, or alternatively Opening of Receiving Compartment 104 into which Mounting Structure 110 of Upper Case 102 is fitted, See Figure 14, and See column 14, lines 26-27, column 5, lines 7-12, lines 28-29, and See column 10, lines 13-67);
the one or more infusate containers extending through the one or more openings from a top side of the planar surface, (Left/Right Infusate Bottles 20 are placed through openings in Upper Case 102 in which they extend from a top surface downwards as defined by the Top Center Surface of Upper Case 102 upon which Detection System 220 rests, See Figure 25, and See column 14, lines 28-35); the planar surface planar in a direction perpendicular to the one or more infusate containers, (Left/Right Infusate Bottles 20 extend in a vertical direction, while Top Center Surface of Upper Case 102 upon which Detection System 220 rests extends perpendicularly in a horizontal direction, See Figure 25, and See column 14, lines 28-35).
Embodiment 1 of Shah does not explicitly disclose the one or more infusate containers extending through a bottom side of the infusate frame, or at least one opening of the one or more openings is slotted to the outer horizontal edge.
Embodiment 2 of Shah discloses one or more infusate containers extending through a bottom side of an infusate frame, (Bottles 20A/20B extend from top surfaces of Cases 24A/B through their bottom surfaces, See Figures 20 & 21, and See column 12, lines 66-67, See column 13, lines 1-38, Shah).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the infusate frame of Embodiment 1 of Shah by incorporating the one or more infusate containers extending through a bottom side of the infusate frame as in Embodiment 2 of Shah to “only allow the proper bottle to be installed in the chemical loading system”, (See column 13, lines 1-3, Shah).  By doing so, it enables “precise control over the installation of the bottles in the machine and minimize the possibility of human error in how the bottles are loaded into the machine”, (See column 13, lines 35-38, Shah).
Modified Shah does not disclose that at least one opening of the one or more openings is slotted to the outer horizontal edge of the planar surface.
Lascombes discloses an infusate frame, (See Abstract and Cover 40, See Figure 1, Lascombes), with at least one opening of the one or more openings is slotted to the outer horizontal edge of the planar surface, (Cover 40 has Means 41/Projecting Part 42 that is slotted on outer horizontal edge and engages with Hollow Part 43 of Cartridge 1, See Figures 1 & 2, Lascombes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the infusate frame of modified Shah by incorporating at least one opening of the one or more openings is slotted to the outer horizontal edge of the planar surface as in Lascombes in order to “angularly select the position of cover [or frame]…with respect to lateral wall” of the container so that “the cover [or frame] is in a given position with respect to the container”, (See column 4, lines 23-36, Lascombes).  By providing this given position, it provides a cartridge “which is convenient to handle by practitioners without requiring them to take specific handling cares other than those which are required in the practice of their intervention” and “that is easy to store while being immediately ready to be used without requiring a specific lengthy or delicate operation”, (See column 1, lines 61-67, column 2, lines 1-3, Lascombes).
Additional Disclosures Included: Claim 2: The infusate frame of claim 1, wherein the one or more openings are tapered inwardly, (Upper Case 102 is tapered both at the top portion of the Case where the opening is formed into which the Container 20 is placed and at the bottom portion of the Case where the opening is formed, See Figure 14, Shah).  Claim 4:  The infusate frame of claim 3, wherein the one or more openings are selected from a circular shape, a square shape, a triangular shape, or an oval shape, (Ribs 106 within Opening of Upper Case 102 forms a right circular conic shape, See Figure 14, and See column 10, lines 2-12, Shah).  Claim 6: The infusate frame of claim 1, wherein the one or more infusate container is selected from the group consisting of a sodium bicarbonate container, a sodium chloride container, and a cation infusate container, (See column 8, lines 7-10, Shah).  Claim 7: The infusate frame of claim 1, further comprising at least one vertical support disposed on a periphery of the planar surface; the at least one vertical support extending upwardly from the periphery of the planar surface with a lip extending horizontally from the at least one vertical support, (Lip on vertical outer surface of Upper Case 102 on left side of Left Infusate Bottle 20, See Figure 25, See column 14, lines 26-32; Alternatively Housing 234 located on top of horizontal portion of Case 102 between Infusate Bottles 20, in which Vertical Fixed Mounting Slide 232 is placed on top with Lip of Sensor Probe 222 extending horizontally from Slide 232, See Figure 25, See column 14, lines 32-42, Shah).  Claim 8: The infusate frame of claim 1, comprising at least one more opening in addition to the one or more openings, (Two Openings in Upper Case 102 into which each of Left and Right Infusate Bottles 20 are loaded, See Figure 25, and See column 14, lines 26-32), the at least one more opening having a different size and shape from the one or more openings, (See column 8, lines 61-65, column 9, lines 1-14, and See column 14, lines 26-28, Shah).  Claim 9: The infusate frame of claim 1, further comprising a second lip opposedly positioned on the planar surface to the first lip, (There will be a far right lip of Upper Case 102 next to Rim 50 of Right Bottle 20, See Figure 25, based on two sides for the opening receiving each bottle 20 as indicated in Figure 14 (right side will be present), and See column 14, lines 28-35, and See column 9, lines 57-67, column 10, lines 1-5, Shah).  Claim 21:  The infusate frame of claim 1, wherein the one or more openings comprise two openings, (Openings in Upper Case 102 into which each of Left and Right Infusate Bottles 20 are loaded (so two openings total for each bottle), See Figure 25, and See column 14, lines 26-32).
Claims 10-14, 18, 20 & 22 are directed to a dialysis system, an apparatus type invention group.
Regarding Claims 10-14, 18, 20 & 22, modified Shah discloses a dialysis system comprising: 
the infusate frame of claim 1, (See rejection of Claim 1 above), having the one or more infusate containers containing one or more solute, (Containers 20 inserted into openings of Case 102 as in Figure 25, Shah); 
the dialysis machine, (Dialysis Machine 10, See Figure 1, column 6, lines 28-35, Shah), comprising: 
(i) a dialysate flow path, (Chemical Mixing Tank 26 and Connecting Conduit 28 downstream of Chemical Loading System 24 that produces dialysate and connects to Dialysate Circulation Loop 300, See Figures 1 & 22, and See column  6, lines 56-63, column 13, lines 39-65, Shah); 
(ii) a receiving compartment for the infusate frame, (Chemical Loading System 24 is located in Lower Cabinet 12 and is received by Lower Case 104, See Figures 1 & 14, and See column 6, lines 36-46, lines 52-64, Shah); and 
(iii) the at least one fluid connector fluidly connectable to the one or more infusate containers and the dialysate flow path, (Connector with Knife 116 or alternatively Connector with Bottom of Receiving Compartments 104 to Tank 26, or alternatively Opening of Receiving Compartment 104 into which Mounting Structure 110 of Upper Case 102 is fitted, See Figure 14, and See column 14, lines 26-27, column 5, lines 7-12, lines 28-29, and See column 10, lines 13-67, Shah).
Additional Disclosures Included: Claim 11: The dialysis system of claim 10, further comprising one or more pumps and one or more valves fluidly connectable to the at least one fluid connectors, (Dialysate Pump 304, and Valves 306/308, See Figure 22, and See column 13, lines 40-54); the one or more pumps and one or more valves controlling fluid flow from the one or more infusate containers into the at least one fluid connector, (See column 13, lines 40-54, Shah).  Claim 12: The dialysis system of claim 10, further comprising a locking mechanism preventing the infusate frame from moving after insertion into the receiving compartment when the locking mechanism is in a locked state, (See column 10, lines 12-31, Shah).  Claim 13: The dialysis system of claim 10, wherein the receiving compartment is sized or shaped complementary to a size or shape of the infusate frame, (Lower Case 104 connects or fastens to Upper Case 102 at their complementary openings as shown in Figure 14, and See column 10, lines 20-31, Shah).  Claim 14: The dialysis system of claim 10, wherein the infusate frame is formed integrally with the dialysis machine, (Upper Case 102 is fixed to Motor 200 which is fixed to dialysis machine, See Figure 14B, and See column 10, lines 20-22, column 12, lines 33-43, Shah).  Claim 18: The dialysis system of claim 10, wherein the one or more infusate containers include a cation infusate container, a sodium chloride container, a sodium bicarbonate container, or combinations thereof, (See column 8, lines 7-10, Shah). Claim 20: The dialysis system of claim 10, wherein the at least one fluid connector is a bi-directional connector, (Connector from Pump 304 to Valve 306 enables flow either downstream to Valve 308 or directly to Dialyzer, See Figure 22, and See column 13, lines 40-54, Shah).  Claim 22: The dialysis system of claim 10, wherein the one or more openings comprise two openings, (Openings in Upper Case 102 into which each of Left and Right Infusate Bottles 20 are loaded (so two openings total for each bottle), See Figure 25, and See column 14, lines 26-32).
Claims 5 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., (“Shah”, US 6,355,161), in view of Lascombes, (US 6,444,174), in further view of Jansson et al., (“Jansson”, WO 00/57935).
Claim 5 is directed to an infusate frame, an apparatus or device type invention group.
Regarding Claim 5, modified Shah discloses the infusate frame of claim 1, but does not disclose further comprising one or more handles disposed on a periphery of the planar surface; the one or more handles extending upwardly from the planar surface.
Jansson discloses an infusate frame, (Concentrate Module 400, See Figure 10, Jansson), further comprising one or more handles disposed on a periphery of the planar surface; the one or more handles extending upwardly from the planar surface, (Lid 403 with Handles extending upwardly from bottom portion of Lid 403, See Figure 10, and See page 65, lines 3-6, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysate system of modified Shah by incorporating further comprising one or more handles disposed on a periphery of the planar surface; the one or more handles extending upwardly from the planar surface as in Jansson in order to provide “a carrying handle” to make it easier to transport “at the end of a treatment session,” when “the concentrate…container [infusate frame] is replaced and the old container is discarded”, (See page 33, lines 22-24, Jansson).
Claims 15-17 are directed to a dialysis system, an apparatus or device type invention group.
Regarding Claim 15, modified Shah discloses the dialysis system of claim 10, but does not disclose wherein the infusate frame is removable from the dialysis machine.
Jansson discloses a dialysate system, (See Abstract and See Figure 2, Jansson), wherein its infusate frame is removable from its dialysis machine, (Concentrate Module 402 insertable/removable from Dialysis Machine 100, See Figure 1, and See page 33, lines 22-24, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysate system of modified Shah by incorporating wherein the infusate frame is removable from the dialysis machine as in Jansson so that “at the end of a treatment session, the concentrate…container [infusate frame] is replaced and the old container is discarded”, (See page 33, lines 22-24, Jansson).
Regarding Claim 16, Shah discloses the dialysis system of claim 11, but does not disclose wherein at least one pump of the one or more pumps is a bidirectional pump.
Jansson discloses a dialysis system, (See Abstract, Jansson), wherein at least one pump is a bidirectional pump, (Input Pump 452, See Figures 5/5a, and See page 26, lines 33-38, page 27, lines 1-5, and See page 74, lines 35-38, page 75, line 1, or page 77, lines 4-10, Jansson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis system of modified Shah by incorporating wherein at least one pump of the one or more pumps is a bidirectional pump as in Jansson because “in use of the apparatus, after termination of delivery of a said concentrate [infusate], the pump is reversed to pump said liquid from the source thereof so as to flush the path between the liquid source and…a valve”, (See page 26, lines 36-38, page 27, lines 1-5, Jansson), and also allows purified water into the infusate frame and then directs dissolved concentrate out to form prepared dialysate, (See page 77, lines 4-10, Jansson).  By doing so, the system can be flushed between dissolving various concentrates which is desirable, (See page 26, lines 33-36, Jansson), as well as producing dialysate to use for treatment of the patient via dialysis, (See page 113, lines 31-38, Jansson).
Regarding Claim 17, modified Shah discloses the dialysis system of claim 10, but does not disclose wherein the at least one fluid connector is disposed on a moveable paddle.
Jansson discloses a dialysis system, (See Abstract, Jansson), wherein at least one fluid connector is disposed on a moveable paddle, (Connectors 407 of Container 402 are positioned on Cap 406 and Hinge 437, See Figure 15-17, and See page 72, lines 9-21; Examiner interprets “paddle assembly” to mean multiple rotatable components according to the definition provided in paragraph [00124] of the instant Specification.  Here, the cap 406 and hinge 437 both are capable of pivoting/rotating and connect to connectors 407 as part of the fluid connectors when the overall caddy is loaded into the dialysis machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis system of modified Shah by incorporating wherein the at least one fluid connector is disposed on a moveable paddle as in Jansson because providing the paddle assembly as in Jansson helps maintain “the sterility of the disposable fluid line…until it is used”, (See page 42, lines 20-26, Jansson), and is secured in place until after disinfection is completed, (See page 69, lines 28-32, Jansson).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., (“Shah”, US 6,355,161), in view of Lascombes, (US 6,444,174), in further view of Updyke et al., (“Updyke”, US 2011/0017665).
Claim 19 is directed to a dialysis system, an apparatus or device type invention group.
Regarding Claim 19, modified Shah discloses the dialysis system of claim 18, wherein the sodium bicarbonate container is fluidly connectable to a valve, (Chemical Loading System 24A which contains Bottle of Sodium Bicarbonate 20 and is connected fluidly to Valve V92 or Valve 306, See Figure 22, and See column 13, lines 40-62, Shah); wherein the valve is fluidly connected to the dialysate flow path, (Valves V92 or 306 are connected to Dialysate Flowpath from Tank 26 to Dialysis Circuit 300 to later Dialyzer, See Figure 22, and See column 13, lines 44-61, Shah), but does not explicitly disclose the sodium chloride container being connected to the valve, and that the valve is fluidly connected upstream of a sorbent cartridge and downstream of the sorbent cartridge.
Updyke discloses a dialysis system, (See Abstract and paragraph [0007], Updyke), where its sodium chloride container is connected to a valve, (Valve 276 from Sodium Chloride Container 230, See Figure 5, and See paragraphs [0072] & [0073], Updyke), and the valve is fluidly connected upstream of a sorbent cartridge and downstream of the sorbent cartridge, (Valves 266 and 276 from Infusate Container/Sodium Chloride Containers 228 & 230 are fluidly connected to Sorbent Cartridge 24 downstream of the cartridge, and after the dialysate passes through the dialyzer, is returned to the cartridge 24, making the valves also upstream, See Figure 5, and See paragraphs [0072] & [0073], Updyke).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis system of modified Shah by incorporating that the sodium chloride container being connected to the valve and the valve is fluidly connected upstream of a sorbent cartridge and downstream of the sorbent cartridge as in Updyke because adding a sorbent cartridge “allows preparation of dialysate from tap water and enables spent dialysis to be recycled” so that the “dialysis system does not require access to large volumes of water or dialysis solution, or necessitate expensive reverse osmosis devices”, (See paragraph [0036], Updyke).  By doing so, “the dialysis system makes in home use much more practical compared to certain previous systems”, (See paragraph [0036], Updyke).  In addition, placing the valve upstream/downstream of the sorbent cartridge allows for adjustment of the addition of sodium into the dialysate since “sodium may also be…added to the spent dialysis solution as the spent dialysis solution passes through the sorbent cartridge” and “to compensate…sodium levels of the recycled dialysis solution can be altered…to restore concentrations…to desired levels”, (See paragraph [0053], Updyke).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/
Primary Examiner, Art Unit 1779